Exhibit 10.2

THE PBSJ CORPORATION

KEY EMPLOYEE CAPITAL ACCUMULATION PLAN

Effective Date

September 30, 2008



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

ARTICLE I

Establishment and Purpose

   1

ARTICLE II

Definitions

   1

ARTICLE III

Eligibility and Participation

   7

ARTICLE IV

Deferrals

   8

ARTICLE V

Company Contributions

   11

ARTICLE VI

Benefits

   12

ARTICLE VII

Modifications to Payment Schedules

   15

ARTICLE VIII

Valuation of Account Balances; Investments

   15

ARTICLE IX

Administration

   17

ARTICLE X

Amendment and Termination

   19

ARTICLE XI

Informal Funding

   19

ARTICLE XII

Claims

   20

ARTICLE XIII

General Provisions

   24



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

ARTICLE I

Establishment and Purpose

The PBSJ Corporation (the “Company”) hereby adopts the The PBSJ Corporation Key
Employee Capital Accumulation Plan (the “Plan”), effective September 30, 2008.

This Plan shall be considered a continuation of a prior plan for Participants
who previously participated in a plan maintained by a Participating Employer
that provided for a cash supplemental income benefit. In this regard, all cash
supplemental income benefits due to Participants under such prior plan and who
are listed on the attached Schedule A shall be paid under this Plan. Any prior
agreements providing for a cash supplemental income benefit under a prior plan
will be null and void.

The purpose of the Plan is to attract and retain key employees by providing
Participants with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified compensation. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

ARTICLE II

Definitions

 

2.1 Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

2.2 Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.

 

Page 1 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

2.3 Adopting Employer. Adopting Employer means an Affiliate who, with the
consent of the Company, has adopted the Plan for the benefit of its eligible
employees.

 

2.4 Affiliate. Affiliate means a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).

 

2.5 Beneficiary. Beneficiary means a natural person, estate, or trust designated
by a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

 

2.6 Business Day. Business Day means each day on which the New York Stock
Exchange is open for business.

 

2.7 Cash SIP Account. Cash SIP Account refers to a separate account reflecting
the conversion of a Participant’s period certain annuity under the Company’s
Supplemental Income Program to an account balance benefit under this Plan as
described in Section 5.2. The conversion balance will be adjusted for earnings
subsequent to September 30, 2008 as provided under Article VIII.

 

2.8 Change in Control. Change in Control means, with respect to a Participating
Employer that is organized as a corporation, any of the following events: (i) a
change in the ownership of the Participating Employer, (ii) a change in the
effective control of the Participating Employer, or (iii) a change in the
ownership of a substantial portion of the assets of the Participating Employer.

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either: (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer. A change in the ownership of
a substantial

 

Page 2 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

portion of assets occurs on the date on which any one person, or more than one
person acting as a group, other than a person or group of persons that is
related to the Participating Employer, acquires assets from the Participating
Employer that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Participating
Employer immediately prior to such acquisition or acquisitions, taking into
account all such assets acquired during the 12-month period ending on the date
of the most recent acquisition.

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership, Change in Control means only a change in the
ownership of the partnership or a change in the ownership of a substantial
portion of the assets of the partnership, and the provisions set forth above
respecting such changes relative to a corporation shall be applied by analogy.

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2.9 Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.

 

2.10 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.11 Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

 

2.12 Committee. Committee means the committee appointed by the Board of
Directors of the Company (or the appropriate committee of such board) to
administer the Plan. If no designation is made, the Chief Executive Officer of
the Company or his delegate shall have and exercise the powers of the Committee.

 

2.13 Company. Company means The PBSJ Corporation.

 

2.14 Company Contribution. Company Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan.

Company Contributions are credited at the sole discretion of the Participating
Employer and the fact that a Company Contribution is credited in one year shall
not obligate the Participating Employer to continue to make such Company
Contribution in subsequent years. Unless the context clearly indicates
otherwise, a reference to a Company Contribution shall include Earnings
attributable to such contribution.

 

Page 3 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

2.15 Company Stock. Company Stock means phantom shares of common stock issued by
Company.

 

2.16 Compensation. Compensation means a Participant’s base salary, bonus,
commission, and such other cash or equity-based compensation (if any) approved
by the Committee as Compensation that may be deferred under this Plan.
Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.

 

2.17 Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies:
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts. The Committee
may permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Committee in the Compensation Deferral Agreement,
Participants may defer up to (70%) of their base salary and up to (100%) of
other types of Compensation for a Plan Year. A Compensation Deferral Agreement
may also specify the investment allocation described in Section 8.4.

 

2.18 Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1 of the Plan.

 

2.19 Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.

 

2.20 Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VIII.

 

2.21 Effective Date. Effective Date means September 30, 2008.

 

Page 4 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

2.22 Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion.

 

2.23 Employee. Employee means a common-law employee of an Employer.

 

2.24 Employer. Employer means, with respect to Employees it employs, the Company
and each Affiliate.

 

2.25 ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.26 Fiscal Year Compensation. Fiscal Year Compensation means Compensation
earned during one or more consecutive fiscal years of a Participating Employer,
all of which is paid after the last day of such fiscal year or years.

 

2.27 Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.

 

2.28 Participating Employer. Participating Employer means the Company and each
Adopting Employer.

 

2.29 Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.

 

2.30 Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

 

2.31 Plan. Generally, the term Plan means the “The PBSJ Corporation Key Employee
Capital Accumulation Plan” as documented herein and as may be amended from time
to time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean a portion
of the Plan that is treated as a single plan under Treas. Reg.
Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

 

Page 5 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

2.32 Plan Year. Plan Year means January 1 through December 31.

 

2.33 Separation from Service. Separation from Service means an Employee’s
termination of employment with the Employer. Whether a Separation from Service
has occurred shall be determined by the Committee in accordance with Code
Section 409A.

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave; or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service on the first date immediately following the 29-month anniversary of
the commencement of the leave.

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least fifty percent (50%) shall be
determinative.

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

 

2.34 Specified Date Account. Specified Date Account means an Account established
by the Committee to record the amounts payable at a future date as specified in
the Participant’s Compensation Deferral Agreement. Unless otherwise determined
by the Committee, a Participant may maintain no more than five Specified Date
Accounts. A Specified Date Account may be identified in enrollment materials as
an “In-Service Account” or such other name as established by the Committee
without affecting the meaning thereof.

 

Page 6 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

2.35 Specified Date Benefit. Specified Date Benefit means the benefit payable to
a Participant under the Plan in accordance with Section 6.1(c).

 

2.36 Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-1(d).

 

2.37 Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service.

 

2.38 Termination Account. Termination Account means an Account established by
the Committee to record the amounts payable to a Participant upon Separation
from Service. Unless the Participant has established a Specified Date Account,
all Deferrals and Company Contributions shall be allocated to a Termination
Account on behalf of the Participant.

 

2.39 Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.

 

2.40 Valuation Date. Valuation Date means each Business Day.

ARTICLE III

Eligibility and Participation

 

3.1 Eligibility and Participation. An Eligible Employee becomes a Participant
upon the earlier to occur of: (i) a credit of Company Contributions under
Article V, or (ii) receipt of notification of eligibility to participate.

 

3.2 Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but has not Separated from Service may not defer
Compensation under the Plan beyond the Plan Year in which he or she became
ineligible but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero (0), and during such time may continue to make
investment allocation elections as provided in Section 8.4. An individual shall
cease being a Participant in the Plan when all benefits under the Plan to which
he or she is entitled have been paid.

 

Page 7 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

ARTICLE IV

Deferrals

 

4.1 Deferral Elections. Generally.

 

  (a) A Participant may elect to defer Compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Committee
and in the manner specified by the Committee, but in any event, in accordance
with Section 4.2. A Compensation Deferral Agreement that is not timely filed
with respect to a service period or component of Compensation shall be
considered void and shall have no effect with respect to such service period or
Compensation. The Committee may modify any Compensation Deferral Agreement prior
to the date the election becomes irrevocable under the rules of Section 4.2.

 

  (b) The Participant shall specify on his or her Compensation Deferral
Agreement the amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to the Retirement/Termination Account. A
Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 6.2.

 

4.2 Timing Requirements for Compensation Deferral Agreements.

 

  (a) First Year of Eligibility. In the case of the first year in which an
Eligible Employee becomes eligible to participate in the Plan, he or she has up
to 30 days following his or her initial eligibility to submit a Compensation
Deferral Agreement with respect to Compensation to be earned during such year.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable upon the end of such 30-day period. The determination of whether an
Eligible Employee may file a Compensation Deferral Agreement under this
paragraph shall be determined in accordance with the rules of Code Section 409A,
including the provisions of Treas. Reg. Section 1.409A-2(a)(7).

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

 

  (b) Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.

 

Page 8 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

  (c) Performance-Based Compensation. Participants may file a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:

 

  (i) the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

 

  (ii) the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.

 

  (d) Fiscal Year Compensation. A Participant may defer Fiscal Year Compensation
by filing a Compensation Deferral Agreement prior to the first day of the fiscal
year or years in which such Fiscal Year Compensation is earned. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable on the first
day of the fiscal year or years to which it applies.

 

  (e) Short-Term Deferrals. Compensation that meets the definition of a
“short-term deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be
deferred in accordance with the rules of Article VII, applied as if the date the
Substantial Risk of Forfeiture lapses is the date payments were originally
scheduled to commence, provided, however, that the provisions of Section 7.3
shall not apply to payments attributable to a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)).

 

 

(f)

Company Awards Subject to Forfeiture. An election to defer a Company award that
is subject to a substantial risk of forfeiture may be made on or before the 30th
day after the award date, provided that the portion of the award subject to
deferral vests at least 13 months after the award date. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable after such
30th day. If the award vests before the end of the required service period as a
result of the Participant’s death or disability (as defined in Treas. Reg.
Section 1.409A-3(i)(4)) or upon a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be void unless
it would be considered timely under another rule described in this Section.

 

Page 9 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

  (g) Company A wards Not Subject to Forfeiture. Participating Employers may
unilaterally provide for deferrals of Company awards prior to the date of such
awards. Deferrals of Company awards (such as sign-on, retention, or severance
pay) may be negotiated with a Participant prior to the date the Participant has
a legally binding right to such Compensation.

 

  (h) “Evergreen” Deferral Elections. The Committee, in its discretion, may
provide in the Compensation Deferral Agreement that such Compensation Deferral
Agreement will continue in effect for each subsequent year or performance
period. Such “evergreen” Compensation Deferral Agreements will become effective
with respect to an item of Compensation on the date such election becomes
irrevocable under this Section 4.2. An evergreen Compensation Deferral Agreement
may be terminated or modified prospectively with respect to Compensation for
which such election remains revocable under this Section 4.2. A Participant
whose Compensation Deferral Agreement is cancelled in accordance with
Section 4.6 will be required to file a new Compensation Deferral Agreement under
this Article IV in order to recommence Deferrals under the Plan.

 

4.3 Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for the establishment of a Specified Date Account (for
example, the third Plan Year following the year Compensation is allocated to
such account).

 

4.4 Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.

 

4.5 Vesting. Participant Deferrals shall be 100% vested at all times.

 

4.6

Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals:
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
(ii) if the Participant receives a hardship distribution under the Employer’s
qualified 401 (k) plan, through the end of the Plan Year in which the six month
anniversary of the hardship distribution falls, and (iii) during periods in
which the Participant is unable to perform the duties of his or her position or
any substantially similar position due to a mental or physical impairment that
can be expected to result in death or last for a continuous period of at least
six months, provided cancellation occurs by the later of the end of the taxable
year of the Participant or the 15th day of the third month following the date
the Participant incurs the disability (as defined in this paragraph (iii)).

 

Page 10 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

ARTICLE V

Company Contributions

 

5.1 Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit Company Contributions
to any Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant’s Termination Account.

 

5.2 Cash SIP Account. The Company will credit a Participant’s Cash SIP Account
in an amount equal to the present value, determined as of September 30, 2008, of
his or her Supplemental Income Program (“SIP”) benefit. The calculation of the
present value amount assumes payment under the SIP at the later of: (i) age 56;
(ii) ten years of participation in the SIP; and (iii) September 30, 2008. The
discount rate for calculating the present value amount is 7%. For participants
who have not attained age 56 as of September 30, 2008, the present value
calculation is limited to the vested portion of the SIP benefit as of
September 30, 2008.

Under no circumstance will the present value calculation result in a reduction
in the value of the Participant’s vested SIP account as of September 30, 2008.

The conversion balance will be adjusted for earnings subsequent to September 30,
2008 as provided under Article VIII.

 

5.3 Vesting. Company Contributions described in Section 5.1, above, and the
Earnings thereon, shall vest in accordance with the vesting schedule(s)
established by the Committee at the time that the Company Contribution is made.

Balances in a Participant’s Cash SIP Account described in Section 5.2 vest in
accordance with the vesting schedule specified in Schedule B, attached.

If no vesting schedule is specified for a given Company Contribution, such
Company Contribution will become 100% vested on November 1 of the fifth year
following the year in which the Company Contribution was credited, provided the
Participant is employed continuously during such period. Notwithstanding any
other provision of the Plan to the contrary, Company Contributions shall become
100% vested upon the first occurrence of the following events, and while the
Participant is employed by an Employer: (i) the death of a Participant; (ii) the
Retirement of the Participant after attainment of age 65 or age 60 with
completion of 10 Years of Service; (iii) upon a determination of disability
under the Company’s long-term disability plan (or if no such plan is in
existence, upon a permanent and total disability (within the meaning is
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee; or (iv) a Change in Control affecting the Participant’s Employer.
In addition to the foregoing, the Participating Employer may, at any time, in
its sole discretion, increase a Participant’s vested interest in a Company
Contribution. The portion of a Participant’s Accounts that remains unvested upon
his or her Separation from Service after the application of the terms of this
Section 5.2 shall be forfeited.

 

Page 11 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

ARTICLE VI

Benefits

 

6.1 Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

 

  (a) Termination Benefit. Upon the Participant’s Separation from Service for
reasons other than death, he or she shall be entitled to a Termination Benefit.
The Termination Benefit shall be equal to the vested portion of the Termination
Account and: (i) if the Termination Account is payable in a lump sum, the unpaid
balances of any Specified Date Accounts; or (ii) if the Termination Account is
payable in installments, the vested portion of any Specified Date Accounts with
respect to which payments have not yet commenced. The Termination Benefit shall
be based on the value of that Account(s) as of the end of the sixth month
following the month in which Separation from Service occurs. Payment of the
Termination Benefit will be made or begin the first day of the seventh month
following the month in which Separation from Service occurs

 

  (b) Cash SIP Benefit. Upon the Participant’s Separation from Service for
reasons other than death, he or she shall be entitled to a Cash SIP Benefit. The
Cash SIP Benefit shall be equal to the vested portion of the Cash SIP Account.
The Cash SIP Benefit shall be based on the value of the Cash SIP Account as of
the end of the sixth month following the month in which Separation from Service
occurs. Payment of the Cash SIP Benefit will be made or begin the first day of
the seventh month following the month in which Separation from Service occurs.

 

  (c) Specified Date Benefit. If the Participant has established one or more
Specified Date Accounts, he or she shall be entitled to a Specified Date Benefit
with respect to each such Specified Date Account. The Specified Date Benefit
shall be equal to the vested portion of the Specified Date Account, based on the
value of that Account as of the end of the month designated by the Participant
at the time the Account was established. Payment of the Specified Date Benefit
will be made or begin the first day of the month following the designated month.

 

  (d) Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the Participant’s Accounts. The
Death Benefit shall be based on the value of the Accounts as of the end of the
month in which death occurred, with payment made in the first day of the
following month.

 

  (e)

Unforeseeable Emergency Payments. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting an emergency
payment shall be determined by the Committee based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance

 

Page 12 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

 

or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of Deferrals under this Plan. If an emergency payment is approved by
the Committee, the amount of the payment shall not exceed the amount reasonably
necessary to satisfy the need, taking into account the additional compensation
that is available to the Participant as the result of cancellation of deferrals
to the Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted first from the vested portion of the
Participant’s Termination Account until depleted, then from the SIP Account and
then from the vested Specified Date Accounts, beginning with the Specified Date
Account with the latest payment commencement date. Emergency payments shall be
paid in a single lump sum within the 90-day period following the date the
payment is approved by the Committee.

 

6.2 Form of Payment.

 

  (a) Termination Benefit. A Participant who is entitled to receive a
Termination Benefit shall receive payment of such benefit in a single lump sum,
unless the Participant elects on his or her initial Compensation Deferral
Agreement to have such benefit paid in one of the following alternative forms of
payment: (i) substantially equal annual installments over a period of two to ten
years, as elected by the Participant; or (ii) a lump sum payment of a percentage
of the balance in the Termination Account, with the balance paid in
substantially equal annual installments over a period of two to ten years, as
elected by the Participant.

 

  (b) Cash SIP Benefit. A Participant who is entitled to receive a Cash SIP
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on or before December 31, 2008 to have such benefit paid in
one of the following alternative forms of payment: (i) substantially equal
annual installments over a period of two to ten years, as elected by the
Participant; or (ii) a lump sum payment of a percentage of the balance in the
Cash SIP Account, with the balance paid in substantially equal annual
installments over a period of two to ten years, as elected by the Participant. A
Participant who elects, as of the Effective Date, to invest any portion of his
or her Cash SIP Account in the 7% guaranteed return investment option as
provided in Section 8.3 will be deemed to have elected ten annual installments
as the Payment Schedule for the Cash SIP Account.

 

  (c) Specified Date Benefit. The Specified Date Benefit shall be paid in a
single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the account was established to have the Specified Date
Account paid in substantially equal annual installments over a period of two to
five years, as elected by the Participant.

 

Page 13 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid balance of a Specified Date Account with
respect to which payments have not commenced shall be paid in accordance with
the form of payment applicable to the Termination, or Death Benefit, as
applicable. If such benefit is payable in a single lump sum, the unpaid balance
of all Specified Date Accounts (including those in pay status) will be paid in a
lump sum.

 

  (d) Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum.

 

  (e) Change in Control. A Participant will receive a single lump sum payment
equal to the unpaid balance of all of his or her Accounts if Separation from
Service occurs within 24 months following a Change in Control.

A Participant or Beneficiary receiving installment payments when a Change in
Control occurs, will receive the remaining account balance in a single lump sum
within 90 days following the Change in Control.

 

  (f) Small Account Balances. The Committee shall pay the value of the
Participant’s Accounts upon a Separation from Service in a single lump sum if
the balance of such Accounts is less than $25,000.

 

  (g) Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.

For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the Termination
Account is paid, the payment commencement date for the installment form of
payment will be the first anniversary of the payment of the lump sum.

 

6.3 Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

 

Page 14 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

ARTICLE VII

Modifications to Payment Schedules

 

7.1 Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII. However, a
Participant who has allocated any portion of his or her Cash SIP Account to the
7% guaranteed return investment option in accordance with Section 8.3 must
receive such Account in ten annual installments as provided in Section 6.2(b),
and may not subsequently modify the form of payment under the Payment Schedule
applicable to such Account.

 

7.2 Time of Election. The date on which a modification election is submitted to
the Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.

 

7.3 Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, the date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.

 

7.4 Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.

 

7.5 Effect on Accounts. An election to modify a Payment Schedule is specific to
the Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.

ARTICLE VIII

Valuation of Account Balances; Investments

 

8.1 Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Termination Account at the times determined by the Committee. Valuation of
Accounts shall be performed under procedures approved by the Committee.

 

8.2 Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VIII (“investment allocation”).

 

8.3 Investment Options. Investment options will be determined by the Committee.
The Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or

  removals of investment options shall not be effective with respect to any
period prior to the effective date of such change.

 

Page 15 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

The Company will offer Participants who (i) have attained age 60 as of September
30, 2008 and (ii) have a Cash SIP Account the option to make an initial
investment allocation to an option that guarantees an annual rate of return
equal to 7%. The 7% guaranteed return is the same as the discount rate used to
determine the present value of the Participant’s Cash SIP Account balance under
Section 5.2. The 7% guaranteed return option is available only for the
Participant’s initial investment allocation of the Cash SIP Account balance.
Once an allocation is made to another investment option, amounts may not be
reallocated to the 7% guaranteed return option. An allocation of all or a
portion of the Cash SIP Account to the 7% guaranteed return option also means
the Participant will receive his or her Cash SIP Account in ten annual
installments as provided in Section 6.2(b).

 

8.4 Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

Participants with Cash SIP Accounts may re-allocate all or a portion of an
initial investment in the 7% guaranteed return investment option to any other
investment option under the Plan. Once re-allocated, such amounts may not again
be invested in the 7% guaranteed return investment option.

 

8.5 Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

 

Page 16 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

8.6 Company Stock. The Committee may include Company Stock as one of the
investment options described in Section 8.3. The Committee may, in its sole
discretion, limit the investment allocation of Company Contributions to Company
Stock. The Committee may also require Deferrals consisting of equity-based
Compensation to be allocated to Company Stock.

 

8.7 Diversification. A Participant may not re-allocate an investment in Company
Stock into another investment option. The portion of an Account that is invested
in Company Stock will be paid under Article VI in the form of whole shares of
Company Stock.

 

8.8 Effect on Installment Payments. If an Account is to be paid in installments,
the Committee will determine the portion of each payment that will be paid in
the form of Company Stock.

 

8.9 Dividend Equivalents. Dividend equivalents with respect to Company Stock
will be credited to the applicable Accounts in the form of additional shares or
units of Company Stock.

ARTICLE IX

Administration

 

9.1 Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.

 

9.2 Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chief Executive
Officer of the Company (or if such person is unable or unwilling to act, the
next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.

Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement of the Committee. Notwithstanding the foregoing, neither the
Committee nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 11.2.

The Participating Employer shall, with respect to the Committee identified under
this Section: (i) pay all reasonable expenses and fees of the Committee;
(ii) indemnify the Committee (including individuals serving as Committee
members) against any

 

Page 17 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

costs, expenses and liabilities including, without limitation, attorneys’ fees
and expenses arising in connection with the performance of the Committee’s
duties hereunder, except with respect to matters resulting from the Committee’s
gross negligence or willful misconduct; and (iii) supply full and timely
information to the Committee on all matters related to the Plan, any rabbi
trust, Participants, Beneficiaries and Accounts as the Committee may reasonably
require.

 

9.3 Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.

 

9.4 Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.

 

9.5 Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.

 

9.6 Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

 

9.7 Accounts Taxable Under Code Section 409A. The Plan is intended to constitute
a plan of deferred compensation that meets the requirements for deferral of
income taxation under Code Section 409A. The Committee, pursuant to its
authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.

 

Page 18 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

ARTICLE X

Amendment and Termination

 

10.1 Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each Participating Employer may also terminate its participation in the Plan.

 

10.2 Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to Deferrals
made prior to the date of any such amendment or restatement without the consent
of the Participant. The Board of Directors of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors for the purpose of: (i) conforming the Plan to the requirements of
law; (ii) facilitating the administration of the Plan; (iii) clarifying
provisions based on the Committee’s interpretation of the document; and
(iv) making such other amendments as the Board of Directors may authorize.

 

10.3 Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.

ARTICLE XI

Informal Funding

 

11.1 General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

 

11.2 Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

 

Page 19 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

ARTICLE XII

Claims

 

12.1 Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

 

  (a) In General. Notice of a denial of benefits will be provided within 90 days
of the Committee’s receipt of the Claimant’s claim for benefits. If the
Committee determines that it needs additional time to review the claim, the
Committee will provide the Claimant with a notice of the extension before the
end of the initial 90-day period. The extension will not be more than 90 days
from the end of the initial 90-day period and the notice of extension will
explain the special circumstances that require the extension and the date by
which the Committee expects to make a decision.

 

  (b) Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall: (i) cite the pertinent
provisions of the Plan document, and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.

 

12.2 Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination; (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision; or
(iii) demonstrates compliance with administrative processes and safeguards
established for making benefit decisions. The Appeals Committee may, in its sole
discretion and if it deems appropriate or necessary, decide to hold a hearing
with respect to the claim appeal.

 

  (a)

In General. Appeal of a denied benefits claim must be filed in writing with the
Appeals Committee no later than 60 days after receipt of the written
notification of such claim denial. The Appeals Committee shall make its decision
regarding the merits of the denied claim within 60 days following receipt of the
appeal (or within 120 days after such receipt, in a case

 

Page 20 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

 

where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review. The review will take into account comments, documents, records and
other information submitted by the Claimant relating to the claim without regard
to whether such information was submitted or considered in the initial benefit
determination.

 

  (b) Contents of Notice. If a benefits claim is completely or partially denied
on review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.

The decision on review shall set forth: (i) the specific reason or reasons for
the denial; (ii) specific references to the pertinent Plan provisions on which
the denial is based; (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim; and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

12.3 Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.

Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee; (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct; and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.

 

Page 21 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

12.4 Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance and will be
included in determining the Participating Employer’s trust funding obligation
under Section 11.2.

 

12.5 Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

 

12.6 Arbitration.

 

  (a) Prior to Change in Control. If, prior to a Change in Control, any claim or
controversy between a Participating Employer and a Participant or Beneficiary is
not resolved through the claims procedure set forth in Article XII, such claim
shall be submitted to and resolved exclusively by expedited binding arbitration
by a single arbitrator. Arbitration shall be conducted in accordance with the
following procedures:

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

 

Page 22 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.

The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.

This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

 

Page 23 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.

Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.

If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.

The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

 

  (b) Upon Change in Control. If, upon the occurrence of a Change in Control,
any dispute, controversy or claim arises between a Participant or Beneficiary
and the Participating Employer out of or relating to or concerning the
provisions of the Plan, such dispute, controversy or claim shall be finally
settled by a court of competent jurisdiction which, notwithstanding any other
provision of the Plan, shall apply a de novo standard of review to any
determination made by the Company or its Board of Directors, a Participating
Employer, the Committee, or the Appeals Committee.

ARTICLE XIII

General Provisions

 

13.1 Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

 

Page 24 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

13.2 No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.

 

13.3 No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.

 

13.4 Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

THE PBSJ CORPORATION

ATTN: DIRECTOR OF HUMAN RESOURCES

5300 W. CYPRESS STREET, SUITE 200

TAMPA, FL 33607-1784

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

 

13.5 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

13.6 Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

 

13.7 Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

 

Page 25 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

13.8 Facility of Payment to a Minor. If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

 

13.9 Governing Law. To the extent not preempted by ERISA, the laws of the State
of Florida shall govern the construction and administration of the Plan.

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 1st day of
October, 2008, to be effective as of the Effective Date.

 

The PBSJ Corporation By:  

Donald J. Vrana

  (Print Name) Its:  

SVP & CFO

  (Title)

/s/ Donald J. Vrana

  (Signature)

 

Page 26 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

SCHEDULE A

PARTICIPANTS CONVERTING SIP BALANCES

TO CASH SIP ACCOUNTS ON THE EFFECTIVE DATE

 

  Austin, Stephen W.     Jackson, R. Keith   Bierma, Michael R.     Larson,
Randy L.   Boatman, Larry A.     Morrell, Robert A.   Bond, Clell L.     Nance,
Darrell A.   Brandvik, John R.     Overman, Wayne J.   Brown, Martin H.    
Patterson, Michael P.   Bryan, Glen D.     Paulsen, Robert J.   Buhler, Michael
J.     Pellarin, Thomas D.   Carter, David J.     Philips, Sharon M.   Chao III,
Alfonso     Pitcher, William P.   Cortez, Reynaldo A.     Poteat, Victor P.  
Crumit, Max D.     Prime, Kermit L.   Deans, David     Ramseur, Mark A.  
Dodson, Robert J.     Redding, Charles R.   Ferguson, Craig A.     Rice, Harry
G.   Green, Cecilia R.     Schaffer, Becky S.   Griffin, Charles A.     Simpson,
Raymond E.   Grosh, Elliott L.     Squillante, Judith A.   Grubel, Richard M.  
  Terry, Larry V.   Gupta, Avinash     Vogt, Donald R.   Hale, Ronald D.    
Wilson, Kenneth E.   Hentz Jr., Lawrence H.     Zumwalt, John B.   Huey, Donna
M.    

 

Page 27 of 28



--------------------------------------------------------------------------------

The PBSJ Corporation Key Employee Capital Accumulation Plan

 

SCHEDULE B

VESTING SCHEDULE FOR CASH SIP ACCOUNTS

Except as provided below, Participants will continue to vest in their Cash SIP
Accounts according to the SIP vesting schedule as follows:

 

Years of Service

   Vested Percentage

0

   0%

1

   10%

2

   20%

3

   30%

4

   40%

5

   50%

6

   60%

7

   70%

8

   80%

9

   90%

10

   100%

A Year of Service is credited for every 365 days of employment with the Company
or an Affiliate. Years of Service credited to a Participant under the SIP are
recognized under this Plan for purposes of determining a Participant’s vested
percentage in his or her converted Cash SIP Account.

As provided in Section 5.2, the conversion balance credited to the Cash SIP
Account of Participants who have not attained age 56 as of the Effective Date of
September 30, 2008 is based on the vested portion of the SIP benefit.
Accordingly, the Cash SIP Accounts for such Participants are fully vested on the
Effective Date and are not subject to further vesting under the above schedule.

Participants who are nearing retirement (those over age 56 and under age 65 on
September 30, 2008) will have an opportunity to continue vesting in their
converted SIP benefit after the Effective Date of September 30, 2008.
Accordingly, such Participants will continue to vest in their Cash SIP Accounts
in accordance with the above schedule.

Participants who have attained age 65 as of the Effective Date of September 30,
2008 are considered to have reached normal retirement age and are therefore 100%
vested in their Cash SIP Accounts.

In accordance with Section 5.3, the vested interest in the Cash SIP Account for
all Participants will be 100% upon the Participant’s death, disability,
attainment of retirement age or a Change in Control while the Participant is
actively employed by an Employer (the Company or an Affiliate).

 

Page 28 of 28